OLD MUTUAL FUNDS II AMENDMENT TO AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated December 9, 2008 to the Amended and Restated Expense Limitation Agreement dated December 21, 2006, as amended (the “Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective December 9, 2008, Institutional Class shares were registered for the Old Mutual TS&W Small Cap Value Fund; and WHEREAS, effective April 28, 2008, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively; and WHEREAS, effective April 28, 2008, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Concentrated Fund, respectively; and WHEREAS, effective April 29, 2008, the Old Mutual Large Cap Growth Concentrated Fund was renamed “Old Mutual Large Cap Growth Fund”. NOW, THEREFORE, the parties agree as follows: 1. Schedules A through D to the Expense Limitation Agreement shall be replaced with Schedules A through D attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer OLD MUTUAL CAPITAL, INC. By: /s/ Mark E. Black Name: Mark E. Black Title: Chief Financial Officer AMENDED SCHEDULE A
